Exhibit 10.5

 

Vesper Healthcare Acquisition Corp.

1819 West Avenue

Bay 2

Miami Beach, FL 33139

 

September 29, 2020

BLS Advisors LLC

1819 West Avenue

Bay 2

Miami Beach, FL 33139

 

Re:Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Vesper Healthcare Acquisition Corp. (the
“Company”) and BLS Advisors LLC (“BLSA”), dated as of the date hereof, will
confirm our agreement that, commencing on the date the securities of the Company
are first listed on The Nasdaq Capital Market (the “Listing Date”), pursuant to
a Registration Statement on Form S-1 and prospectus filed with the U.S.
Securities and Exchange Commission (the “Registration Statement”) and continuing
until the earlier of the consummation by the Company of an initial business
combination or the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

(i) BLSA shall make available, or cause to be made available, to the Company,
at 1819 West Avenue Bay 2, Miami Beach, Florida 33139 (or any successor location
of BLSA), certain office space, utilities and secretarial and administrative
services as may be reasonably required by the Company. In exchange therefor, the
Company shall pay BLSA the sum of $10,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

(ii) BLSA hereby irrevocably waives any and all right, title, interest, causes
of action and claims of any kind as a result of, or arising out of, this letter
agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”) as a result of, or arising out of, this letter agreement, and hereby
irrevocably waives any Claim it may have in the future, which Claim would
reduce, encumber or otherwise adversely affect the Trust Account or any monies
or other assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature page follows]

 

 

 

 

  Very truly yours,       VESPER HEALTHCARE ACQUISITION CORP.         By: /s/
Manisha Narasimhan, PhD     Name:  Manisha Narasimhan, PhD     Title: Chief
Financial Officer

 

AGREED TO AND ACCEPTED BY:

 

BLS ADVISORS LLC

 

By: /s/ Brenton L. Saunders     Name: Brenton L. Saunders     Title: Managing
Member  



 

[Signature Page to Administrative Services Agreement]

 

 

 





 

